JUDGMENT
TSOUCALAS, Senior Judge:
This Court, having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand, FAG Kugelfischer Georg Schafer AG v. United States, 2001 Ct. Intl. Trade LEXIS 144, Slip Op. 01-131 (Nov. 15, 2001) (“Remand Results”), response of FAG Kugelfischer Georg Schafer AG, FAG Italia S.p.A., Barden Corporation (U.K.) Ltd., FAG Bearings Corporation and The Barden Corporation, comments and rebuttal comments of The Torrington Company and Commerce’s response, holds that Commerce duly complied with the Court’s remand order, and it is hereby
Ordered that the Remand Results filed by Commerce on April 1, 2002, are affirmed in their entirety; and it is further.
Ordered that since all other issues have been decided, this case is dismissed.